PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/970,469
Filing Date: 3 May 2018
Appellant(s): Crombez et al.



__________________
Benjamin C. Stasa
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 22, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A.	Claims 1-2, 5 and 11 are patentable under 35 U.S.C 103 over Tezuka and Isono.
The combination of reference does not suggest the claimed invention.
The appellant argued that “Tezuka describes a vehicle having a motor 1 at each wheel 2 for propulsion and regenerative braking purposes: 
Isono explains that “[a] split ratio of brake torque to the right rear wheel 4R and the left rear wheel 4L may also be altered by controlling a second differential motor 20 connected to the second differential unit 17:
That is, Isono uses a single motor 20 and differential unit 17 to alter braking torque between left and right wheels 4L, 4R. This alteration, however, is not responsive to unequal friction coefficients detected for each wheel during braking. Moreover, Tezuka does not have a differential unit to alter braking torque between right and left wheels. Put a different way, Isono suggests that a single motor and differential unit can be used to alter left/right braking torques between wheels. Tezuka does not use (or need) such a differential unit as each wheel 2 has its own motor 1. The combination of references would not have suggested the invention of claim 1, which requires, left and 
In response to appellant argument the examiner respectfully disagrees with the above argument. First, Tezuka clearly showed in Fig: 1 and also disclosed that “The vehicle is an electric vehicle with motors, each of motors drives each of wheels. That is, in the first embodiment, the vehicle drives all wheel by each motor corresponding to each wheel. Power from the motor 1 is transmitted to the wheel 2 via its own output shaft which corresponds to an axle 2a”, [0021]. That is left and right drive wheels each having an electric motor.
Second, Tezuka further discloses, “the motor 1 generates electric power by using a transmission torque transmitted from the wheel 2 as a drive source” and “a braking force (regenerative braking force) obtained through regenerative braking can be controlled by changing the strength of the magnetic field inside the motor. The magnetic field strength of the motor 1 can be set to an arbitrary value according to an indication signal Smf that is outputted to the motor 1. Thus, motor 1 not only functions as the drive source but also functions as the regenerative braking device which performs regenerative braking”. That is generate electric power with the motors by regeneratively braking each wheel with unequal torque adjust by the ratio, such that combined wheel braking torques do not exceed a total braking torque limit for the vehicle.

Therefore, examiner relies on the teachings of Isono’s invention for above limitation. The examiner is not trying to add the entire invention of Isono into Tezuka. Isono also disclose the brake control system using torque split ratio responsive to unequal friction coefficients.
Isono discloses, “A second differential unit 17 also as a planetary gear unit is connected to the second drive motor 2 to the right rear wheel 4R and the left rear wheel 4L”, and also discloses “A split ratio of brake torque to the right rear wheel 4R and the left rear wheel 4L may also be altered by controlling a second differential motor 20 connected to the second differential motor 20 connected to the second differential unit 17”, [0039], Fig: 5). That is “generate a torque split ratio responsive to unequal friction coefficients detected for each wheel during braking”.
Further, the limitation “split ratio responsive to unequal friction coefficients” refers to a situation commonly referred to as split-mu. This condition is when there are different road conditions for individual wheels (e.g. an ice patch under one wheel and dry pavement under another). This leads to different reactions from individual wheels (one wheel slips or locks and another is fully in control). System like ABS, traction control, yaw control compensate for this by adjusting the drive or brake forces for a given wheel relative to another wheel. Isono [0041] discloses ABS, traction and yaw control as part of their invention. Isono calculates a Total required torque can be seen in figure 1 which is equivalent to the total brake torque limit of claim 1. Torque is calculated 
That is same as generate a torque split ratio responsive to unequal friction coefficients detected for each wheel during braking which recited in independent claim 1.  Isono’s teaching of a torque split ratio is easily and predictably applied to Tezuka’s respectively individually controlled motors.  
Therefore, rejection of claims 1-2, 5 over Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1) are proper for the reason set forth above and maintained the rejection.
Claim 11 disclose all the limitations recited in independent claim 1 and therefore, rejection of over Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1) are proper for the reason set forth above and maintained the rejection.

B.	Claims 3-4, 7-10, and 14-15 are patentable under 35 USC 103 over Tezuka, Isono, and Miki.
Claims 3-4, 7-10 and 14-15, depend directly on claims 1 and 11 and are therefore, rejection of over Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1) and Miki et al. (US – 2008/0162009 A1) are proper for the reason set forth above and maintained the rejection.

C.	Claims 6 and 13 are patentable under 35 USC 103 over Tezuka, Isono, and Busack.
Claims 6 and 13, depend directly on claims 1 and 11 and are therefore, rejection of over Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1) and Busack et al. (US – 2011/0221265 A1) are proper for the reason set forth above and maintained the rejection.

D. Claims 16-20 are patentable under 35 USC 103 over Tezuka, Isono, and Miki.
The method claims 16-20 disclose all the limitations recited in claims 1-5 and 7-11 and therefore rejection over same rational with Tezuka (US – 2005/0264102 A1) and further in view of Isono et al. (US – 2017/0183008 A1) and Miki et al. (US – 2008/0162009 A1) are proper for the reason set forth above and maintained the rejection.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


San M Aung 
/San M Aung/
Patent Examiner, Art Unit 3657

Conferees:

/JOSEPH M ROCCA/Quality Assurance Specialist, Art Unit 3600            
                                                                                                                                                                                            
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.